On the court’s own motion, its decision dated May 19, 1978 [63 AD2d 709] is amended by striking from the third paragraph everything in said paragraph following the words "knowingly make false material declarations” and by substituting therefor the following: "in the United States District Court, for the Eastern District of New York on August 19, 1977, which judgment was amended nunc pro tunc on May 5, 1978”. Order of this court also dated May 19, 1978 entered on said decision, amended accordingly. Mollen, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.